Citation Nr: 1015699	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from January 1956 to July 
1959.  He died in November 2005.  The appellant in this case 
has described herself as the Veteran's common law wife, and 
it is shown that she bore the expense of his burial.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to VA burial and plot or 
interment allowances.  The appellant pursued an appeal only 
as to the denial of VA burial benefits. 


FINDINGS OF FACT

1.  The Veteran died at a private medical center in November 
2005.

2.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits.

3.  There was no claim for compensation or pension pending at 
the time of the Veteran's death that would have resulted in 
an award of compensation or pension.

4.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and upon his 
death his body was not being held by a state or a political 
subdivision of a state due to lack of a next of kin and 
insufficient resources in his estate.


CONCLUSION OF LAW

There is no legal entitlement to VA burial allowance.  38 
U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. §§ 
3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the claim for nonservice-connected burial 
allowance, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOGCPREC 5-2004 (June 23, 2004).  Thus, any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006).  
Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist.

Factual Background

The Veteran had active service in the United States Navy from 
January 1956 to July 1959.  

The Veteran died in November 2005, as an inpatient at a 
private medical center in Alabama.  The death certificate 
lists the immediate cause of his death as respiratory arrest, 
due to or as a consequence of adult respiratory distress 
syndrome, sepsis and pneumonia, with additional significant 
contributing factors listed as ischemic heart 
disease/valvular heart disease.  

During the Veteran's lifetime, service connection had not 
been established for any disability, nor is there any 
indication that the Veteran was ever in receipt of VA 
compensation or pension.  He had no claims pending before VA 
at the time of his death.

In April 2006, appellant submitted an application for VA 
burial benefits along with documentation indicating that she 
had personally borne the costs of the Veteran's final 
expenses.  She indicated that she was not claiming that the 
cause the Veteran's death was due to service.

Analysis

Funeral and burial expenses of a deceased Veteran are payable 
if the Veteran died of a service-connected disability.  38 
U.S.C.A. § 2307 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1600(a) (2009).

If the Veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:

If, at the time of death, the Veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
or the veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the Veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death. 38 U.S.C.A. § 2302(a)(1) (West 2002); 38 
C.F.R. §§ 3.1600(b)(1),(2) (2009).

A nonservice-connected burial allowance may also be payable 
if the deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); and there is no next of kin or other 
person claiming the body of the deceased veteran, and there 
are no available sufficient resources in the Veteran's estate 
to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).

In addition, a nonservice-connected burial allowance is 
payable if the veteran died from nonservice-connected causes 
while properly hospitalized by the VA. For burial allowance 
purposes, the term "hospitalized by VA" means admission to a 
VA facility (as described in 38 U.S.C. 1701(3)) for hospital, 
nursing home, or domiciliary care under the authority of 38 
U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA 
facility (as described in 38 U.S.C. 1701(4)) for hospital 
care under the authority of 38 U.S.C. 1703; admission 
(transfer) to a nursing home under the authority of 38 U.S.C. 
1720 for nursing home care at the expense of the United 
States; or admission (transfer) to a State nursing home for 
nursing home care with respect to which payment is authorized 
under the authority of 38 U.S.C. 1741.  38 U.S.C. § 
2303(a)(2); 38 C.F.R. § 3.1600(c).  If a Veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

With regard to entitlement to burial benefits, none of the 
applicable criteria have been met.  At the time of his death, 
the Veteran was not receiving VA compensation or pension 
benefits.  38 C.F.R. § 3.1600(b)(1).  Additionally, the 
Veteran did not have an original or reopened claim for 
compensation or pension pending at the time of his death.  38 
C.F.R. §3.1600(b)(2).  

Moreover, there is no evidence on file which reflects, nor 
does the appellant allege, that the Veteran was discharged or 
released from active service for a disability incurred or 
aggravated in service.  38 C.F.R. § 3.1600(b)(3).  Further, 
the record on appeal does not show that: the Veteran's body 
was held by a State, or political subdivision of a State; no 
next of kin or other person claimed the body; and/or that 
there were insufficient available resources to cover burial 
and funeral expenses.  38 C.F.R. § 3.1600(b)(3).  Rather, in 
her April 2006 application for VA burial benefits, the 
appellant explained that she was the Veteran's comon law wife 
and submitted evidence which showed that she had borne the 
Veteran's last expenses.

Finally, the record on appeal does not show that the Veteran 
died while in a VA medical center, domiciliary, or nursing 
home, or at a facility under contract with VA, or while 
traveling under proper prior authorization and at VA expense 
to a specified place for the purpose of examination, 
treatment or care.  38 C.F.R. §§ 3.1600(c), 3.1605.  Rather, 
he died at a regional medical center in Alabama.  The 
appellant notes that although the Veteran did not pass away 
at a VA facility, he received all of his treatment from VA, 
to include being advised at a VA medical facility in October 
2005 that he needed to be hospitalized, but could not be 
accommodated by VA because no beds were available.  The 
appellant explained that it was for this reason only that the 
Veteran was hospitalized and passed away at a private medical 
facility as opposed to a VA facility, and maintains that but 
for this fact, eligibility for VA burial benefits could have 
been established.  Unfortunately there is no indication that 
VA contracted with that private facility for the Veteran's 
terminal care.  

Essentially, the appellant maintains that fairness dictates 
that VA burial benefits be granted, inasmuch as there was no 
choice but to hospitalize the Veteran at a private facility, 
for his terminal treatment.  Essentially, the appellant's 
argument is grounded in equity, based on an assertion that VA 
may not deny this claim because to do so would be unfair.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 
38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  It has been observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board 
has no authority to act outside the constraints of the 
statutory and regulatory criteria that bind it in this case.  
See 38 U.S.C.A. § 7104(c) (West 2002).  The laws enacted by 
Congress simply do not provide a basis to award the benefit 
sought. 

In reaching this decision, the Board has carefully considered 
the appellant's contentions.  Although the Board recognizes 
the honorable service of the Veteran, and while sympathetic 
to the appellant's arguments, as the discussion above 
illustrates, the law and regulations governing the payment of 
burial benefits establish very specific eligibility 
requirements for such benefits.  Under these guidelines, 
there is no legal basis upon which to award a VA burial 
allowance.  Thus, under the circumstances of this case, the 
claim for VA burial benefits must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a Department of Veterans Affairs burial 
allowance is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


